Citation Nr: 0209890	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the back. 

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the left hip.

4.  Entitlement to service connection for residuals of a 
shell fragment wound to the left hand.

5.  Entitlement to service connection for trochanter bursitis 
of the left hip.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945 and from March 1951 to October 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in October 1997, the statement of 
the case was issued in November 1997, and a substantive 
appeal was received in December 1997.  

In regard to the back issue, the Board notes that in an 
October 1997 rating action, the RO denied service connection 
for a shrapnel wound to the back.  In October 1997, the 
veteran submitted a notice of disagreement specifically 
referencing that issue.  A statement of the case was issued 
in November 1997 and included the issue of entitlement to 
service connection for a shrapnel wound of the back.  The 
veteran filed a substantive appeal as to that issue in 
December 1997.  Thus, the issue of entitlement to service 
connection for a shrapnel wound to the back is in appellate 
status.  In a February 2002 supplemental statement of the 
case, the RO listed the issue as entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  The RO also issued a rating action in February 2002 
denying entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The record demonstrates 
that the veteran has not submitted a notice of disagreement 
as to the February 2002 rating action, nor is there any 
communication of record from the veteran or any 
representative that may be construed as a notice of 
disagreement with that rating action.  Thus, the issue of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is not in appellate status and is 
not presently before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  

2.  There are no residuals of a shell fragment wound to the 
back that were incurred during military service.  

3.  Any right knee disability manifested during military 
service was acute in nature and resolved without residual 
disability.

4.  A current right knee disability was not manifested during 
military service or for many years thereafter, nor is it 
otherwise related to military service.  

5.  There are no residuals of a shell fragment wound to the 
left hip that were incurred during military service, nor are 
residuals of a metallic fragment in the left hip otherwise 
related to military service.  

6.  Residuals of a shell fragment wound to the left hand may 
not be disassociated from military service.  

7.  Trochanter bursitis of the left hip was not manifested 
during military service or for many years thereafter, nor is 
it otherwise related to military service.  



CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the back were not 
incurred in or as a result of military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Residuals of a shell fragment wound to the left hip were 
not incurred in or as a result of military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  Residuals of a shell fragment wound to the left hand were 
incurred as a result of military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  Trochanter bursitis of the left hip was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
general medical examination report as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  The Board notes that in October 1998, 
the National Personnel Records Center National Personnel 
Records Center (NPRC) indicated that all available service 
records had been forwarded to the RO and that the remainder 
of any additional records may have been destroyed in the 1973 
NPRC fire.  NPRC could not confirm the existence of any 
additional records; only the fact that if they had been 
stored at the Records Center, they would have been stored in 
an area damaged by the fire.   The Board realizes in cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  In a January 2002 letter, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration of 
the new law and new regulations in the first instance does 
not prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in November 1940, the veteran's systems 
were clinically evaluated as normal.  Clinical records 
demonstrate treatment for pneumonia in October 1941, an acute 
strain of the lumbar region in August 1943 (incurred while 
loading ammunition crates on board a cargo boat), a contusion 
to the left foot in April 1943 (incurred on an obstacle 
course), and nasopharyngitis in January 1943.  An April 1945 
clinical record notes that the veteran had had a shrapnel 
injury to the left knee, but it was never studied.  
Radiological examination of the left knee showed no abnormal 
appearances.  A February 1945 record indicates mild stiffness 
in the left knee and low back caused by old injuries.  It was 
noted that the veteran was unfit for heavy lifting or 
prolonged marching.  Upon separation examination dated in 
July 1945, the veteran's systems were clinically evaluated as 
normal and no significant wounds, diseases, or injuries were 
noted other than malaria in January 1945.  

Upon reenlistment examination dated in March 1951, the 
veteran's systems were clinically evaluated as normal with 
the exception of a scar on the forehead and on the left knee.  
It was noted that the veteran reported experiencing pneumonia 
in 1940 and malaria in 1943 and he denied all other medical 
and surgical history. Clinical records dated in 1951 and 1952 
demonstrate complaints of back strain and soreness.  A March 
1951 clinical record demonstrates complaints of low back pain 
off and on for the past 4 years.  It was noted that the 
veteran's back was hurt three years earlier when he fell 
across an oil drum while in service overseas.  A separation 
examination dated in September 1952 demonstrates that the 
veteran's systems were clinically evaluated as normal with 
the exception of malaria and arthritis of the left hand in 
1947 with no trouble since that time.

A March 1979 statement from a private physician demonstrates 
complaints of low back pain for the past several years.  It 
was noted the veteran had been a boat rigger for many years, 
but was now unable to carry out prolonged standing, stooping, 
squatting, or bending.  It was noted that radiological 
examination showed profound degenerative changes of the L5-S1 
disc space and what the physician believed was advanced 
traumatic osteoarthritis with nerve root irritation on the 
left.  

Upon VA examination dated in April 1979, the veteran 
complained of osteoarthritis of the lumbar spine.  The 
examiner noted that the veteran reported sustaining some 
injuries to his back while in the infantry in World War II, 
but he was young and did not pay too much attention to it.  
The veteran complained of low back pain with radiation down 
his left leg into the calf.  Physical examination revealed 
some discomfort to palpation in the left paralumbar 
musculature.  A diagnosis of degenerative joint disease of 
the lumbar spine at L4-5 and L5-S1 levels with mild evidence 
of nerve root irritation was noted.  The examiner noted that 
there was no atrophy and no reflex changes.  

VA treatment records dated from 1986 to 1991 demonstrate 
notations of fibromyalgia and degenerative joint disease.  

Relevant VA treatment records dated from 1991 through 1994 
reflect a 1991 psychological examination report wherein the 
veteran reported serving in combat for four years and 
receiving only superficial wounds with no residuals.  
Relevant complaints of joint pain were noted as well as 
assessments of fibromyalgia and fibrositis.  

Relevant VA outpatient treatment records dated from 1995 to 
1997 demonstrate complaints of pain all over, back pain, and 
left extremity pain.  Relevant assessments of fibromyalgia, 
low back pain secondary to degenerative joint disease, left 
trochanter bursitis, and myofascial pain syndrome were noted.  
Radiological examination of the left hand in February 1995 
revealed a metallic foreign body in the web space between the 
left thumb and index finger.  A March 1997 radiological 
report of the hand reflects a foreign body in the first web 
space, otherwise no abnormality identified.  Radiological 
examination of the lumbosacral spine revealed some linear 
metallic fragments seen projected in the posterior aspect of 
the left iliac wing, it was noted as previously seen in 1992.  
A March 1997 x-ray of the left hip also demonstrated a 
fragmented linear metallic density projecting over the left 
superior iliac bone.  It was noted that retrospective review 
of computed tomography scans showed this to be a retained 
needle within the soft tissues of the left buttock, present 
at least since 1992.  A May 1997 clinical record noted that a 
hip x-ray showed shrapnel.

Upon VA general medical examination dated in June 1997, the 
veteran complained of frequent low back pain without 
radiation.  The veteran reported having shell fragments in 
his left hip and knee problems.  The veteran also reported 
having shell fragment wounds to the left hand and arthritis 
in both hands.  The veteran was tender around the greater 
trochanter area and in the left buttock.  Physical 
examination revealed the veteran walked favoring the left 
lower extremity.  The examiner noted that in the web between 
the thumb and index finger of the left hand he could feel a 
foreign body, probably a shrapnel fragment.  Tenderness 
around the right patella was also noted, as was bilateral 
patellofemoral crepitation.  Relevant impressions of 
degenerative joint disease of the lumbosacral spine without 
radiation, trochanteric bursitis of the left hip, 
degenerative joint disease and chondromalacia of the knees 
(left more symptomatic than the right), retained shell 
fragments in the left hand and degenerative joint disease in 
both hands, and retained shell fragments in the left hip 
region and both knees were noted.  Radiological examination 
revealed relevant impressions of minimal medial compartment 
joint space narrowing of the right knee and bilateral 
patellofemoral joint space narrowing.  

At his April 1998 RO hearing, the veteran demonstrated a 
tender area on his left hand in reference to the retained 
shrapnel.  He stated that the hand was sore from the 
shrapnel.  The veteran testified that he injured his back 
loading ammunition during service.  He also stated that his 
left hip had deteriorated.  The veteran testified that he was 
hit in the left knee, back, and hand all at the same time.  
He stated that it occurred in the early morning hours and he 
did not seek treatment because it did not appear to be bad.  
The veteran reported receiving treatment for his right knee 
during his second period of service during the Korean War.  
He reported experiencing pain and irritation at that time.  
The veteran also reported receiving treatment for left hip 
pain during military service, but he denied any injury to the 
left hip.  He reported receiving shots in his left hip and 
left shoulder after military service.  

Relevant VA treatment records dated from 1998 to 2000 
demonstrate complaints of all over muscle pain and joint 
pain.  Assessments of osteoarthritis, left trochanter 
bursitis, and left shoulder tendonitis were noted.  

In January 2002, the veteran submitted treatise evidence 
documenting the extensive fighting in New Guinea during World 
War II involving the numerous American service units.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See 38 U.S.C.A. § 1154(b).  

Section 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service, but does not provide a 
basis to link etiologically the condition in service to the 
current condition.  See Arms v. West, 12 Vet. App. 188 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The Board 
further notes that engaging in combat with the enemy requires 
that the veteran personally participate in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99 
(October 1999). 

In this case, however, service records do not confirm that 
the veteran engaged in combat with an enemy force during 
World War II, the period of service when the claimed 
disabilities are alleged to have occurred.  His DD Form 214 
does show service in World War II in the Asiatic-Pacific 
theater of operations; however, the veteran's service 
personnel records do not demonstrate that he received the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award evidencing combat with the enemy.  Additionally, 
the veteran's military occupational specialty during World 
War II is shown to be that of radio operator and is not in 
and of itself demonstrative of combat.  The veteran's DD Form 
214 also indicates that he received no wounds in action.  In 
an April 1999 letter from the Department of the Army Review 
Boards Agency, the veteran was informed that a decision in 
response to his request for correction of his military 
records could not be made because there were insufficient 
records to determine exactly what happened in his case.  The 
veteran was also informed that there was a presumption that 
what the Army did in his case was correct.  

Thus, although the veteran asserts that he did participate in 
combat during his World War II service, such contentions are 
not supported by his service personnel records, combat 
citations or medals, or his military occupational specialty.  
In light of the lack of evidence demonstrating that the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe, hostile unit, 
or instrumentality, the Board is unable to conclude that the 
veteran engaged in combat with the enemy so as to warrant the 
application of 38 U.S.C.A. § 1154(b) and its relaxed 
evidentiary standard of proof.  Therefore, 38 U.S.C.A. 
§ 1154(b) is not applicable in this case.  


I.  Shell Fragment Wound to the Back

The veteran contends that he suffered a shell fragment wound 
to the back during military service and that service 
connection is warranted for the residuals of that injury.

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
residuals of a shell fragment wound to the back is not 
warranted.  The veteran's service medical records demonstrate 
a shrapnel injury to the left knee and lumbar strain incurred 
while lifting ammunition, but are silent for any evidence of 
shell fragment wounds to the back or scarring.  Both the July 
1945 and the September 1952 separation examinations are 
silent for any diagnoses or notations of a shell fragment 
wound to the back.  Clinical records during the veteran's 
second period of active service note complaints of back pain, 
but also indicate that the veteran hurt his back when he fell 
across an oil drum while in service overseas.  

Post-service medical records also note continued complaints 
of back pain secondary to degenerative joint disease.  
However, there is no medical evidence establishing that the 
veteran's back pain is related to a shell fragment wound 
received during military service.  The Board notes that upon 
VA examination dated in April 1979, the veteran reported 
sustaining injuries to his back in World War II, but did not 
indicate that such injuries were the result of shell 
fragments.  At his April 1998 RO hearing, the veteran 
testified to injuring his back during service while lifting 
ammunition.  He also testified that he was hit with shrapnel 
in the left knee, back, and hand at the same time.  However, 
a 1991 psychological report indicates that the veteran 
reported receiving only superficial wounds during service 
with no residuals.  The Board recognizes that a March 1997 
radiological report of the lumbosacral spine revealed a 
metallic foreign body in the posterior aspect of the left 
iliac wing.  However, after further review of computed 
tomography scans, that metallic foreign body was determined 
to be a retained needle within the soft tissues of the left 
buttock.  

In summary, the service medical evidence does not demonstrate 
that the veteran suffered a shell fragment wound to the back 
during service.  Furthermore, the medical evidence 
demonstrates that the veteran's current low back pain has 
been found to be secondary to degenerative joint disease, and 
not a residual of a shell fragment wound.  Thus, even if the 
veteran did sustain a shell fragment wound to the back as per 
his testimony, the medical evidence does not demonstrate any 
current residuals of such an injury.  That conclusion is 
supported by the veteran's 1991 statement indicating that he 
suffered only superficial wounds during service with no 
residuals.  

The Board recognizes that the service medical records 
document an injury to the back in 1943 and subsequent 
complaints of back pain.  However, as noted in the 
Introduction portion of this decision, the issue of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is not presently before the Board 
for appellate consideration.

Thus, based upon a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a shell fragment wound to the back as the 
evidence does not document any shell fragment wound to the 
back during military service or any medical evidence of 
residual disability from a shell fragment wound to the back.  
The Board further finds that a remand for a medical 
examination or opinion is not warranted as the record does 
not demonstrate any incident in service or an association 
between the veteran's current low back complaints and a shell 
fragment injury.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a shell 
fragment wound to the back.  Gilbert v. Derwinski, 1 Vet. 
App. at 53 (1990).  


II.  Right Knee Disability

The veteran is seeking entitlement to service connection for 
a right knee disability and has testified to receiving 
treatment for a right knee disability during his second 
period of active service.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for a right knee disability is not warranted.  The 
veteran's service medical records are silent for any 
complaints or diagnoses related to the right knee during 
either period of active service.  The July 1945 separation 
examination is silent for any complaints, notations, or 
diagnoses related to the right knee.  Likewise, upon 
separation examination dated in September 1952, no complaints 
or diagnoses relevant to the right knee were noted.  A review 
of the veteran's post-service medical records also reveals 
that they are silent for any complaints or findings that 
might be relevant to the right knee until the mid 1980's and 
1990's when diagnoses of fibromyalgia and myofascial pain 
syndrome were noted.  Furthermore, upon VA examination dated 
in April 1979, the veteran voiced no complaints relevant to 
the right knee and the examiner noted no relevant findings.  

The Board recognizes that the June 1997 VA general medical 
examination showed tenderness in the right patella, bilateral 
patellofemoral crepitation, and a relevant impression of 
degenerative joint disease and chondromalacia of the knees.  
However, the examiner did not note any causal connection 
between the veteran's right knee disability and military 
service.  Likewise, the remainder of the medical evidence 
does not demonstrate any causal relationship between military 
service and a right knee disability.  The Board recognizes 
that the June 1997 VA examiner also noted an impression of 
retained shell fragments in both knees.  However, that 
statement is entirely inconsistent with the radiological 
reports of record, which demonstrate no findings of foreign 
metallic bodies in the right or left knee.  Furthermore, the 
veteran has not alleged any shell fragment injury to the 
right knee.  

Thus, based upon the evidence of record demonstrating no 
diagnoses relevant to the right knee during service and no 
complaints or diagnoses regarding the right knee until more 
than 30 years after discharge from service, the Board is 
compelled to conclude that any right knee complaints during 
service were acute in nature and resolved without any 
residual disability.  As the evidence does not demonstrate 
that the veteran's current right knee disability was 
manifested during service or that it is otherwise related to 
military service, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a right knee disability.  The Board 
further finds that a remand for a medical examination or 
opinion is not warranted as the record does not demonstrate 
any incident in service, continuity of symptomatology, or an 
association between the current right knee disability and any 
incident of military service or any service-connected 
disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.  Gilbert v. Derwinski, supra.  

III.  Shell Fragment Wound to the Left Hip

The veteran contends that he received a shell fragment wound 
to the left hip during military service and is seeking 
entitlement to service connection for residuals of that 
injury.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for residuals of a shell fragment wound to the 
left hip is not warranted.  The veteran's service medical 
records do not demonstrate any injury, shrapnel or otherwise, 
to the left hip and such is consistent with the veteran's 
April 1998 RO hearing testimony in which he denied any injury 
to the left hip during military service.  The veteran's July 
1945 separation examination notes there were no significant 
wounds or injuries.  Likewise, the veteran's September 1952 
separation examination notes no injuries to the left hip 
during service.  

The Board recognizes that radiological examination of the 
left hip in March 1997 revealed a fragmented linear metallic 
density projecting over the left superior iliac bone and a 
May 1997 clinical record notes that a hip x-ray showed 
shrapnel.  However, the radiological evidence in 1997 also 
demonstrates that further retrospective review of computed 
tomography scans showed the fragmented linear metallic 
density to be a retained needle within the soft tissues of 
the left buttock, present since at least 1992.  Such is 
consistent with the veteran's April 1998 RO hearing testimony 
that he received shots in his left hip after military 
service.  

In summary, the medical and lay evidence demonstrates no 
shrapnel injury to the left hip during military service and 
findings of a retained needle in the soft tissues of the left 
buttock in the 1990's.  The Board recognizes that the June 
1997 VA examiner noted an impression of retained shell 
fragments in the left hip region.  However, that finding is 
inconsistent with the veteran's RO hearing testimony and the 
medical evidence demonstrating that the metallic fragment 
seen is actually a retained needle.

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a shell fragment wound to 
the left hip.  The Board further finds that a remand for a 
medical examination or opinion is not warranted as the record 
does not demonstrate any shrapnel incident in service, or any 
radiological evidence that the metallic fragment in the 
veteran's left hip is shrapnel. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a shell 
fragment wound to the left hip.  Gilbert v. Derwinski, supra.  

IV.  Shell Fragment Wound to the Left Hand

The veteran contends that he suffered a shell fragment wound 
to the left hand during military service and that service 
connection is warranted for residuals of that injury.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for residuals of a shell fragment wound to the 
left hand is warranted.  The veteran's service medical 
records do not document a shrapnel injury to the left hand; 
however, the September 1952 separation examination does note 
a history of arthritis of the left hand in 1947.  Likewise, 
radiological examination of the left hand in February 1995 
revealed a metallic foreign body.  The June 1997 VA examiner 
noted that he could feel a foreign body, probably a shrapnel 
fragment, in the web between the thumb and index finger of 
the left hand.  At his April 1998 RO hearing, the veteran 
testified to receiving a shrapnel injury to his left hand.  

The Board recognizes that the evidence as to this issue is 
less than overwhelming.  However, where the evidence is in a 
state of equipoise, all reasonable doubt must be resolved in 
the veteran's favor.  In light of the radiological findings 
in 1995, and the June 1997 VA examination report, the Board 
is compelled to conclude that the evidence in regard to this 
issue is in a state of relative equipoise.  Thus, with all 
reasonable doubt resolved in favor of the veteran, service 
connection for residuals of a shell fragment wound to the 
left hand is granted.  

V.  Trochanter Bursitis of the Left Hip

The veteran is seeking entitlement to service connection for 
trochanter bursitis of the left hip.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for trochanter bursitis of the left hip is not 
warranted.  Despite his testimony at his April 1998 RO 
hearing, the veteran's service medical records are silent for 
any complaints or diagnoses relevant to the left hip.  
Separation examinations dated in July 1945 and September 1952 
are silent for any complaints, injuries, or diagnoses 
relevant to the left hip.  Furthermore, no findings or 
complaints relevant to the left hip were noted upon VA 
examination dated in April 1979.  The medical evidence does 
not demonstrate findings of left trochanter bursitis until 
the 1990's, more than thirty years after the veteran's 
discharge from military service.  The medical evidence 
further fails to demonstrate any causal connection between 
the veteran's current trochanter bursitis of the left hip and 
any incident of military service, despite VA examination.  

In summary, the evidence demonstrates that trochanter 
bursitis of the left hip was not manifested during military 
service or for many years thereafter.  Furthermore, the 
medical evidence does not demonstrate that trochanter 
bursitis of the left hip is otherwise related to military 
service.  Based on these findings and following a full review 
of the record, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for trochanter bursitis of the left hip.  
The Board further finds that a remand for a medical 
examination or opinion is not warranted as the record does 
not demonstrate any incident in service, continuity of 
symptomatology, or an association between the current 
trochanter bursitis of the left hip and any incident of 
military service or any service-connected disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for trochanter bursitis of 
the left hip.  Gilbert v. Derwinski, supra.  




ORDER

Entitlement to service connection for residuals of a shell 
fragment wound to the back is denied.  

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for residuals of a shell 
fragment wound to the left hip is denied.  

Entitlement to service connection for residuals of a shell 
fragment wound to the left hand is granted.  

Entitlement to service connection for trochanter bursitis of 
the left hip is denied.



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

